Exhibit 10.40

 

TRANSITION AND SEPARATION AGREEMENT

 

This Transition and Separation Agreement (the “Agreement”) is made by and
between David Smith (“Executive”) and Thoratec Corporation, a California
corporation (the “Company”), effective as of the date Executive signs this
Agreement (the “Effective Date”) with reference to the following facts:

 

A.            Executive’s employment with the Company will end effective upon
the Termination Date (as defined below).

 

B.            Executive and the Company want to end their relationship amicably
and also to establish the obligations of the parties including, without
limitation, all amounts due and owing to the Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

 

1.             Termination Date.  Executive acknowledges and agrees that his
status as an employee of the Company will end effective as of July 1, 2011 or
such earlier date as determined by the Company, in its sole discretion (the
“Termination Date”) and that his status as an officer of the Company shall end
effective as of June 10, 2011.

 

2.             Continued Employment.

 

(a)           Employment Period.  From the Effective Date through the
Termination Date (the “Employment Period”), Executive shall remain employed by
the Company in the non-executive position of Financial Advisor, reporting to the
President and Chief Executive Officer of the Company, and Executive shall make
himself available upon the Company’s request to provide transition services in
Executive’s areas of expertise and work experience and responsibility, including
but not limited to financial, accounting and auditing matters, and such other
duties as shall be assigned by the President and Chief Executive Officer or any
other officer of the Company designated by the President and Chief Executive
Officer (“Transition Duties”).  Executive shall devote such time as shall be
necessary to perform the Transition Duties, provided, that it is the intention
of the parties that such Transition Duties shall generally require no more than
fifty percent (50%) of Executive’s business time.

 

(b)           Salary and Benefits Continuation.  During the Employment Period,
Executive will be paid base salary at the rate of $31,262 per month, accrue paid
vacation, and be eligible for all employee benefit plans available to senior
executives of the Company through the Termination Date.  All payments made to
Executive during the Employment Period will be subject to standard payroll
deductions and withholdings.

 

(c)           Protection of Information.  Executive agrees that, during the
Employment Period and thereafter, Executive will not, except for the purposes of
performing the Transition Duties, seek to obtain any confidential or proprietary
information or materials of the Company.

 

3.             Final Paycheck.  As soon as administratively practicable on or
after the Termination Date, the Company will pay Executive all accrued but
unpaid base salary and all accrued and unused vacation earned through the
Termination Date, subject to standard payroll

 

1

--------------------------------------------------------------------------------


 

deductions and withholdings.  Executive is entitled to these payments regardless
of whether Executive executes this Agreement or a Release of Claims (as defined
below).

 

4.             Separation Payments and Benefits.  Without admission of any
liability, fact or claim, the Company hereby agrees, subject to the execution of
this Agreement and, on or within thirty days following the Termination Date, the
General Release of Claims attached hereto as Exhibit A (the “Release of Claims”)
and Executive’s performance of his continuing obligations pursuant to this
Agreement, any offer letter or employment agreement between Executive and the
Company, any confidential or proprietary information agreement between Executive
and the Company and any other material agreement between Executive and the
Company, to provide Executive the severance benefits set forth below. 
Specifically, the Company and Executive agree as follows:

 

(a)           Severance.  As soon as administratively practicable following the
date the Release of Claims becoming no longer subject to revocation the Company
shall make a lump sum payment to Executive in an amount equal to $375,147, which
constitutes one times Executive’s annual base salary as in effect prior to the
Effective Date.

 

(b)           Business Expenses.  The Company shall reimburse Executive for all
outstanding expenses incurred prior to the Termination Date which are consistent
with the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documenting such expenses.

 

(c)           Stock Options. As of June 6, 2011, Executive has the vested right
to purchase 102,799 shares of Company common stock pursuant to the Company’s
equity incentive plans and the option agreements evidencing such grants. 
According to the terms of such option agreements, Executive will have three
months following the Termination Date in which to exercise Executive’s vested
options.  If by the date that is three months following the Termination Date
Executive has not exercised the options in accordance with Executive’s option
agreements, such options shall terminate and be of no further effect.  Effective
on the Termination Date, all of Executive’s options to purchase Company common
stock that are not then fully vested and all of Executive’s restricted stock and
restricted stock units will be forfeited, cancelled and of no further effect.

 

(d)           Healthcare Continuation Coverage.  If Executive elects health care
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”), as provided by the Company’s group health plan, then, in each
of the first twelve (12) consecutive months following termination of employment
that the Executive has not become employed by another company which offers
health insurance generally comparable with that of the Company at the time of
Executive’s termination, the Company shall pay in monthly payments at the
beginning of each such month, an amount equal to the monthly amount paid by the
Company immediately before termination of employment for Executive’s health
coverage.

 

(e)           Taxes.  Executive understands and agrees that all payments under
this Agreement will be subject to appropriate tax withholding and other
deductions.  To the extent any taxes may be payable by Executive for the
benefits provided to him by this Agreement beyond those withheld by the Company,
Executive agrees to pay them himself and to indemnify and hold the Company and
the other entities released herein harmless for any tax claims or penalties, and
associated attorneys’ fees and costs, resulting from any

 

2

--------------------------------------------------------------------------------


 

failure by him to make required payments. To the extent that any reimbursements
payable pursuant to this Agreement are subject to the provisions of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), such
reimbursements shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred, the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and Executive’s right to reimbursement under this Agreement
will not be subject to liquidation or exchange for another benefit.

 

(f)            Sole Separation Benefit.  Executive agrees that the payments
provided by this Section 4 are not required under the Company’s normal policies
and procedures and are provided as a severance solely in connection with this
Agreement and the Release of Claims.  Executive acknowledges and agrees that the
payments referenced in this Section 4 constitute adequate and valuable
consideration, in and of themselves, for the promises contained in this
Agreement and the Release of Claims.

 

5.             Full Payment.  Executive acknowledges that the payment and
arrangements herein shall constitute full and complete satisfaction of any and
all amounts properly due and owing to Executive as a result of his employment
with the Company and the termination thereof.

 

6.             Executive’s Release of the Company.  Executive understands that
by agreeing to the release provided by this Section 6, Executive is agreeing not
to sue, or otherwise file any claim against, the Company or any of its employees
or other agents for any reason whatsoever based on anything that has occurred as
of the date Executive signs this Agreement.

 

(a)           On behalf of Executive and Executive’s heirs and assigns,
Executive hereby releases and forever discharges the “Releasees” hereunder,
consisting of the Company, and each of its owners, affiliates, divisions,
predecessors, successors, assigns, agents, directors, officers, partners,
employees, and insurers, and all persons acting by, through, under or in concert
with them, or any of them, of and from any and all manner of action or actions,
cause or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which Executive now has or may hereafter have
against the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof, including, without
limiting the generality of the foregoing, any Claims arising out of, based upon,
or relating to Executive’s hire, employment, remuneration or resignation by the
Releasees, or any of them, including any Claims arising under Title VII of the
Civil Rights Act of 1964, as amended; the Equal Pay Act, as amended; the Fair
Labor Standards Act, as amended; the Employee Retirement Income Security Act;
the Civil Rights Act; the Family and Medical Leave Act; the Americans with
Disabilities Act; the False Claims Act; the Worker Adjustment and Retraining
Notification Act; the Sarbanes-Oxley Act; any other local, state or federal law
governing discrimination in employment and/or the payment of wages and benefits
including, without limitation, the California Fair Employment and Housing Act,
the California Family Rights Act and the California Labor Code; Claims for
breach of contract; Claims arising in tort, including, without limitation,
Claims of wrongful dismissal or discharge, discrimination, harassment,
retaliation, fraud, misrepresentation, defamation, libel, infliction of
emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.

 

3

--------------------------------------------------------------------------------


 

(b)           Notwithstanding the generality of the foregoing, Executive does
not release the following claims:

 

(i)            Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;

 

(ii)           Claims for workers’ compensation insurance benefits under the
terms of any worker’s compensation insurance policy or fund of the Company;

 

(iii)          Claims to continued participation in certain of the Company’s
group benefit plans pursuant to the terms and conditions of COBRA;

 

(iv)          Claims to any benefit entitlements vested as the date of
Executive’s employment termination, pursuant to written terms of any Company
employee benefit plan;

 

(v)           Claims for indemnification under the Company’s By-laws, California
Labor Code Section 2802 or any other applicable law; and

 

(vi)          Executive’s right to bring to the attention of the Equal
Employment Opportunity Commission claims of discrimination; provided, however,
that Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

 

(c)           EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

7.             Non-Disparagement, Transition, Transfer of Company Property and
Limitations on Service.  Executive further agrees that:

 

(a)           Non-Disparagement.  Executive agrees that he shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, shareholders or employees, either
publicly or privately.  Nothing in this Section 7(a) shall have application to
any evidence or testimony required by any court, arbitrator or government
agency.

 

4

--------------------------------------------------------------------------------


 

(b)           Transition.  Each of the Company and the Executive shall use their
respective reasonable efforts to cooperate with each other in good faith to
facilitate a smooth transition of Executive’s duties to other executive(s) of
the Company.

 

(c)           Transfer of Company Property.  On or before the Termination Date,
Executive shall turn over to the Company all files, memoranda, records, and
other documents, and any other physical or personal property which are the
property of the Company and which he had in his possession, custody or control
at the time he signed this Agreement.

 

(d)           Limit on Post-Termination Service.  Notwithstanding anything in
this Agreement to the contrary, the aggregate level of bona-fide services to be
performed under Section 13 of this Agreement, together with any other services
to be performed by Executive for the Company following the Termination Date,
shall in no event exceed 20% of the average level of bona-fide services
performed by Executive for the Company during the 36-month period preceding the
Termination Date.

 

8.             Executive Representations.  Executive warrants and represents
that (a) he has not filed or authorized the filing of any complaints, charges or
lawsuits against the Company or any affiliate of the Company with any
governmental agency or court, and that if, unbeknownst to Executive, such a
complaint, charge or lawsuit has been filed on his behalf, he will immediately
cause it to be withdrawn and dismissed, (b) he has reported all hours worked as
of the date of this Agreement and has been paid all compensation, wages,
bonuses, commissions, and/or benefits to which he may be entitled and no other
compensation, wages, bonuses, commissions and/or benefits are due to him, except
as provided in this Agreement, (c) he has no known workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under the Family and Medical Leave Act or any similar state law,
(d) the execution, delivery and performance of this Agreement by the Executive
does not and will not conflict with, breach, violate or cause a default under
any agreement, contract or instrument to which the Executive is a party or any
judgment, order or decree to which the Executive is subject, and (e) upon the
execution and delivery of this Agreement by the Company and the Executive, this
Agreement will be a valid and binding obligation of the Executive, enforceable
in accordance with its terms.

 

9.             No Assignment.  Executive warrants and represents that no portion
of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise.  If any claim, action, demand or suit should be made or instituted
against the Company or any affiliate of the Company because of any actual
assignment, subrogation or transfer by Executive, Executive agrees to indemnify
and hold harmless the Company or any affiliate of the Company against such
claim, action, suit or demand, including necessary expenses of investigation,
attorneys’ fees and costs.

 

10.           Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of California or, where applicable, United States federal law, in each
case, without regard to any conflicts of laws provisions or those of any state
other than California.

 

11.           Miscellaneous.  This Agreement and the General Release of Claims
attached as Exhibit A hereto constitute the entire agreement between the parties
with regard to the subject matter hereof.  The Company and Executive acknowledge
that the termination of the

 

5

--------------------------------------------------------------------------------


 

Executive’s employment with the Company is intended to constitute an involuntary
separation from service for the purposes of Section 409A of the Code, and the
related Department of Treasury regulations.  Executive acknowledges that there
are no other agreements, written, oral or implied, and that he may not rely on
any prior negotiations, discussions, representations or agreements.  This
Agreement may be modified only in writing, and such writing must be signed by
Executive and the President and Chief Executive Officer of the Company and
recited that it is intended to modify this Agreement.  This Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.

 

12.           Maintaining Confidential Information.  Executive reaffirms his
obligations under his Employee Confidential Information and Invention Assignment
Agreement executed on December 29, 2006 (the “Confidentiality Agreement”). 
Executive acknowledges and agrees that the payments provided in Section 4 shall
be subject to Executive’s continued compliance with Executive’s obligations
under the Confidentiality Agreement.

 

13.           Executive’s Cooperation.  After the Termination Date, Executive
shall cooperate with the Company and its affiliates, upon the Company’s
reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of Executive’s duties and responsibilities to the Company during his
employment with the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s reasonable request to give testimony
without requiring service of a subpoena or other legal process, and turning over
to the Company all relevant Company documents which are or may have come into
Executive’s possession during his employment); provided, however, that any such
request by the Company shall not be unduly burdensome or interfere with
Executive’s personal schedule or ability to engage in gainful employment.

 

(Signature page(s) follow)

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Transition and Separation
Agreement to be duly executed and delivered as of the date indicated next to
their respective signatures below.

 

DATED: June 9, 2011

 

 

/s/ David Smith

 

David Smith

 

 

 

 

 

THORATEC CORPORATION

DATED: June 9, 2011

 

 

 

 

 

 

By:

/s/ Gerhard F. Burbach

 

 

Gerhard F. Burbach

 

 

President and Chief Executive Officer

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE OF CLAIMS

 

This General Release of Claims (“Release”) is entered into as of
                                  , 2011, between David Smith (the “Executive”)
and Thoratec Corporation, a California corporation (the “Company”) (collectively
referred to herein as the “Parties”), effective eight days after Executive’s
signature hereto (the “Effective Date”), unless Executive revokes his acceptance
of this Release as provided in Paragraph 1(c), below.

 

1.             Executive’s Release of the Company.  Executive understands that
by agreeing to this Release, Executive is agreeing not to sue, or otherwise file
any claim against, the Company or any of its employees or other agents for any
reason whatsoever based on anything that has occurred as of the date Executive
signs this Release.

 

(a)           On behalf of Executive and Executive’s heirs and assigns,
Executive hereby releases and forever discharges the “Releasees” hereunder,
consisting of the Company, and each of its owners, affiliates, divisions,
predecessors, successors, assigns, agents, directors, officers, partners,
employees, and insurers, and all persons acting by, through, under or in concert
with them, or any of them, of and from any and all manner of action or actions,
cause or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which Executive now has or may hereafter have
against the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof, including, without
limiting the generality of the foregoing, any Claims arising out of, based upon,
or relating to Executive’s hire, employment, remuneration or resignation by the
Releasees, or any of them, including any Claims arising under Title VII of the
Civil Rights Act of 1964, as amended; the Age Discrimination in Employment Act,
as amended; the Equal Pay Act, as amended; the Fair Labor Standards Act, as
amended; the Employee Retirement Income Security Act; the Civil Rights Act; the
Family and Medical Leave Act; the Americans with Disabilities Act; the False
Claims Act; the Worker Adjustment and Retraining Notification Act; the
Sarbanes-Oxley Act; any other local, state or federal law governing
discrimination in employment and/or the payment of wages and benefits including,
without limitation, the California Fair Employment and Housing Act, the
California Family Rights Act and the California Labor Code; Claims for breach of
contract; Claims arising in tort, including, without limitation, Claims of
wrongful dismissal or discharge, discrimination, harassment, retaliation, fraud,
misrepresentation, defamation, libel, infliction of emotional distress,
violation of public policy, and/or breach of the implied covenant of good faith
and fair dealing; and Claims for damages or other remedies of any sort,
including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees.

 

(b)           Notwithstanding the generality of the foregoing, Executive does
not release the following claims:

 

(i)            Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;

 

(ii)           Claims for workers’ compensation insurance benefits under the
terms of any worker’s compensation insurance policy or fund of the Company;

 

A-1

--------------------------------------------------------------------------------


 

(iii)          Claims to continued participation in certain of the Company’s
group benefit plans pursuant to the terms and conditions of COBRA;

 

(iv)          Claims to any benefit entitlements vested as the date of
Executive’s employment termination, pursuant to written terms of any Company
employee benefit plan;

 

(v)           Claims for indemnification under the Company’s By-laws, California
Labor Code Section 2802 or any other applicable law; and

 

(vi)          Executive’s right to bring to the attention of the Equal
Employment Opportunity Commission claims of discrimination; provided, however,
that Executive does release Executive’s right to secure any damages for alleged
discriminatory treatment.

 

(c)           In accordance with the Older Workers Benefit Protection Act of
1990, Executive has been advised of the following:

 

(i)            Executive has the right to consult with an attorney before
signing this Release;

 

(ii)           Executive has been given at least twenty-one (21) days to
consider this Release;

 

(iii)          Executive has seven (7) days after signing this Release to revoke
it, and Executive will not receive the severance benefits provided by Section 4
of that certain Transition and Separation Agreement entered into between the
Parties as of June     , 2011 (the “Transition and Separation Agreement”) unless
and until such seven (7) day period has expired.  If Executive wishes to revoke
this Release, Executive must deliver notice of Executive’s revocation in
writing, no later than 5:00 p.m. on the 7th day following Executive’s execution
of this Release to Glen Sunnergren, Vice President, Human Resources, 6035
Stoneridge Drive, Pleasanton, California 94588, fax: (925) 738-0074.

 

(d)           EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

 

2.             Executive Representations.  Executive represents and warrants
that:

 

A-2

--------------------------------------------------------------------------------


 

(a)           Executive has returned to the Company all Company property in
Executive’s possession;

 

(b)           Executive is not owed wages, commissions, bonuses or other
compensation, other than wages through the Termination Date (as defined in the
Transition and Separation Agreement) and any accrued, unused vacation earned
through such date, and any payments that become due under Section 4(a) of the
Transition and Separation Agreement;

 

(c)           During the course of Executive’s employment Executive did not
sustain any injuries for which Executive might be entitled to compensation
pursuant to worker’s compensation law or Executive has disclosed any injuries of
which he is currently, reasonably aware for which he might be entitled to
compensation pursuant to worker’s compensation law;

 

(d)           From the date Executive executed the Transition and Separation
Agreement through the date Executive executes this Release, Executive has not
made any disparaging comments about the Company, nor will Executive do so in the
future; and

 

(e)           Executive has not initiated any adversarial proceedings of any
kind against the Company or against any other person or entity released herein,
nor will Executive do so in the future, except as specifically allowed by this
Release.

 

3.             Maintaining Confidential Information.  Executive reaffirms his
obligations under his Employee Confidential Information and Invention Assignment
Agreement executed on December 29, 2006 (the “Confidentiality Agreement”). 
Executive acknowledges and agrees that the payments provided in Section 4 of the
Transition and Separation Agreement shall be subject to Executive’s continued
compliance with Executive’s obligations under the Confidentiality Agreement.

 

4.             Cooperation With the Company.  Executive reaffirms his
obligations to cooperate with the Company pursuant to Section 13 of the
Transition and Separation Agreement.

 

5.             Severability.  The provisions of this Release are severable.  If
any provision is held to be invalid or unenforceable, it shall not affect the
validity or enforceability of any other provision.

 

6.             Choice of Law.  This Release shall in all respects be governed
and construed in accordance with the laws of the State of California, including
all matters of construction, validity and performance, without regard to
conflicts of law principles.

 

7.             Integration Clause.  This Release and the Transition and
Separation Agreement contain the Parties’ entire agreement with regard to the
transition and separation of Executive’s employment, and supersede and replace
any prior agreements as to those matters, whether oral or written. This Release
may not be changed or modified, in whole or in part, except by an instrument in
writing signed by Executive and the President and Chief Executive Officer of the
Company.

 

8.             Execution in Counterparts.  This Release may be executed in
counterparts with the same force and effectiveness as though executed in a
single document.  Facsimile signatures shall have the same force and
effectiveness as original signatures.

 

A-3

--------------------------------------------------------------------------------


 

9.             Intent to be Bound.  The Parties have carefully read this Release
in its entirety; fully understand and agree to its terms and provisions; and
intend and agree that it is final and binding on all Parties.

 

(Signature page(s) follow)

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

 

EXECUTIVE

 

THORATEC CORPORATION

 

 

 

 

 

 

 

 

 

David Smith

 

By: Gerhard F. Burbach

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

Date:

 

 

Date:

 

 

A-5

--------------------------------------------------------------------------------